Name: 2002/817/EC: Council Decision of 23 September 2002 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning aid to refugees in the countries in the Near East (2002 to 2005)
 Type: Decision
 Subject Matter: international affairs;  international security;  cooperation policy;  United Nations
 Date Published: 2002-10-19

 Avis juridique important|32002D08172002/817/EC: Council Decision of 23 September 2002 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning aid to refugees in the countries in the Near East (2002 to 2005) Official Journal L 281 , 19/10/2002 P. 0010 - 0011Council Decisionof 23 September 2002on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning aid to refugees in the countries in the Near East (2002 to 2005)(2002/817/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181 in conjunction with the first subparagraph of Article 300(3), and Article 300(4), thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The 10th Convention(3) concluded with the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) expired on 31 December 2001.(2) The current crisis in the Middle East has put additional burden on UNRWA.(3) The Community assistance to UNRWA is an important element in stabilising the situation in the Middle East and furthermore forms part of the campaign against poverty in developing countries and therefore contributes to the sustainable economic and social development of the population concerned and the host countries in which the population lives.(4) Support of UNRWA operations would be likely to contribute to the attainment of the Community objectives.(5) A new Convention should be concluded with UNRWA so that the Community's aid can continue to be provided as part of a comprehensive programme offering a measure of continuity.(6) The appropriate internal procedure should be established to ensure the proper functioning of the Convention. It is therefore necessary to delegate to the Commission the power to carry out modifications where the Convention provides for modifications to be adopted by simplified procedure (Exchange of Letters),HAS DECIDED AS FOLLOWS:Article 1The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (2002 to 2005) is hereby approved on behalf of the Community.The text of the Convention is attached to this Decision.Article 2The execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined in Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(4).Article 3The Commission shall approve, in consultation with a special committee, modifications to the Convention where the Convention provides for modifications to be adopted by way of simplified procedure (Exchange of Letters).Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Convention in order to bind the Community.Done at Brussels, 23 September 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ C 203, 27.8.2002, p. 142.(2) Opinion delivered on 3 September 2002 (not yet published in the Official Journal).(3) OJ L 261, 7.10.1999, p. 36.(4) OJ L 166, 5.7.1996, p. 1. Regulation as amended by Regulation (EC) No 1726/2001 (OJ L 234, 1.9.2001, p. 10).